DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues Li fails to teach, suggest or otherwise render obvious the above- noted limitations recited in amended independent claim 1 of (i) an intermediate portion having a mixing surface which defines a first part of a mixing space in which air and fuel are to be mixed; (ii) a proximal end portion which defines a fuel space as a cylinder extending along the axis to which fuel is to be supplied from outside; and (iii) the proximal end portion has a ring surface shaped in a ring expanding to the outer side in the radial direction of the axis from a front side edge of the mixing space defined in the cylinder, and defining a second part of the mixing space.
The Examiner respectfully disagrees as is evident in the claim rejections that follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 108716694 A)

    PNG
    media_image1.png
    680
    1435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    930
    media_image2.png
    Greyscale

Regarding Claims 1 and 9, Li discloses a combustor (1) comprising: a distal end portion (indicated in annotated Fig. 1 above) which defines a nozzle extending along an axis and opening at a distal end (see opening of distal end portion 10); an intermediate portion (indicated in annotated Fig. 1 above) having a mixing surface which defines a first part of a mixing space in which air and fuel are to be mixed, by expanding to an outer side in a radial direction of the axis from the nozzle to a rear, behind the distal end portion; a proximal end portion (indicated in annotated Fig. 1 above) which defines a fuel space as a cylinder (see 3/5) extending along the axis to which fuel is to be supplied from outside, behind the intermediate portion; and a plurality of air introduction pipes (see flow passages 7) which penetrate the proximal end portion in a direction of the axis, have a distal end in communication with the mixing space (see 8, 9), are arranged in a circumferential direction of the axis to surround the indicated in annotated Fig. 1 above) shaped in a ring expanding to the outer side in the radial direction of the axis from a front side edge of the mixing space defined in the cylinder, and defining a second part of the mixing space (see mixing space 8); a plurality of combustors (1) according to claim 1, wherein the plurality of combustors are arranged in the plural in a plane orthogonal to the axis (see 12, see also Figs. 4 & 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108716694 A) in view of Boardman (US 20180128490 A1).
Regarding Claim 10, Li does not disclose wherein the plurality of combustors are arranged in a grid shape at equal intervals in the plane orthogonal to the axis.
Nonetheless, Boardman teaches a combustor array wherein the plurality of combustors (100) are arranged in a grid shape at equal intervals (see 200, Figs. 7 and 9) in the plane (210) orthogonal to the axis (90).

    PNG
    media_image3.png
    828
    1218
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li wherein the plurality of combustors are arranged in a grid shape at equal intervals in the plane orthogonal to the axis as taught and/or suggested by Boardman, since both references teach arranging a plurality of combustors in a pattern in a plane orthogonal to the axis, it would have been obvious to one skilled in the art to substitute one pattern of said plurality of combustors for the other to achieve the predictable result of providing combustion gases while in use.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 108716694 A) in view of He (CN 203571736 U1).
Regarding Claim 2, Li does not disclose wherein the mixing surface is curved so as to be convex to the outer side in the radial direction of the axis in a cross-sectional view including the axis.
Nonetheless, He teaches a combustor wherein the mixing surface is curved so as to be convex to the outer side in the radial direction of the axis in a cross-sectional view including the axis (see hemispherical shaped mixing chamber 5).

    PNG
    media_image4.png
    846
    1270
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Li’s intermediate portion having a mixing surface which defines a mixing space wherein the mixing surface is curved to be convex to the outer side in the radial direction of the axis in a cross-sectional view including the axis as taught and/or suggested by He, since both references teach combustors having an intermediate portion .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE A PEREIRO/Primary Examiner, Art Unit 3799